     Case 3:20-cr-03525-TWR Document 38 Filed 12/10/20 PageID.66 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,              Case No.: 20-CR-3525-TWR-1
11
                 Plaintiff,
12          v.                               ORDER AND JUDGMENT
13                                           DISMISSING INFORMATION WITH
                                             PREJUDICE AS TO DEFENDANT
14    GABRIELA DIAZ (1),                     GABRIELA DIAZ ONLY
15               Defendant.
16
17
18        Upon Motion by the United States and for good cause shown, the United States’
19 Motion to Dismiss the Information (ECF No. 37) as to defendant Gabriela Diaz only is
20 hereby GRANTED.
21        The Information against defendant Gabriela Diaz is DISMISSED with prejudice.
22        IT IS SO ORDERED.
23
              12/10/2020
24 DATED: ___________________
25                                                   HON. TODD W. ROBINSON
                                                     United States District Judge
26
27
28
